Citation Nr: 1013967	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the Veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran served on active duty with the United States 
Coast Guard from June 2005 to May 2007. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2007 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before a 
Veterans Law Judge.  A Travel Board hearing was subsequently 
scheduled for him in June 2009.  However, the Veteran failed 
to appear for that hearing.  A postponement was not requested 
or granted.  The Veteran has not asserted any good cause for 
missing the hearing or requested that it be re-scheduled.  
Under these circumstances, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.704 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As it currently stands, the record appears to be incomplete.  
The service documents of record are predominantly those 
submitted by the Veteran.  A copy of the Veteran's Form DD 
214 discloses that the Veteran was honorably discharged and 
the reason for separation is listed as unacceptable conduct.  
A copy of the March 2007 Memorandum from the Coast Guard 
notified the Veteran of his proposed discharge due to an 
evaluation showing that he was unable to adapt to military 
life and unable to perform duties in the foreseeable future.  
It was also found that he was not fit for duty or worldwide 
qualified from a mental health perspective.  It was 
recommended that he be separated from the Coast Guard.  
Attached to the Memorandum appears to be the last page of an 
evaluation noting a diagnosis of chronic adjustment disorder 
with anxiety and work inhibition; the first page(s) of the 
report have not been associated with the claims folder.  In 
addition, the Board observes that the Veteran's service 
personnel and treatment records are not associated with the 
claims folder.  


Because VA is on notice that there are potentially relevant 
federal records that may be applicable to the Veteran's claim 
and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009).

Additionally, the RO's July 2007 initial denial letter is 
referenced in the September 2008 statement of the case but 
that letter is not in the claims folder.  On remand, a copy 
of that decision should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's service personnel 
and service treatment records from the 
appropriate personnel department.  All 
attempts to locate these records should 
be documented in the claims folder.

If VA is unable to secure these 
records, VA must notify the Veteran and 
(a) identify the specific records VA is 
unable to obtain; (b) briefly explain 
the efforts that VA made to obtain 
those records; (c) describe any further 
action to be taken by VA with respect 
to the claim; and (d) notify him that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009) (emphasis added). 

2.	Obtain a copy of the July 2007 decision 
denying the Veteran's claim. 

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


